.    -




                OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                   AUSTIN




          Honorable Harvey Shell, Chairman
          LegislativeGame and Fish Committee
          House of Representatives
          Austin, .Te'xas
          Dear Sir:



          policy in matters 0r this
          LegislativeCommitteeon
          ever, we presume.,that.the
          mine for the Commit
          tion is necessary t




                                            sition that peo-
                                            nd other St.&es
                                            o fish in the
                                  The coast people feel that
                               ness is one of the three top
                               ing outside money into this
                             t this law and the enforce-
                             ch is being enforced now under
i '            our new Director of the Coestal Division is
 5             oausing lots of tourists to stay clear of
               the Texas Casst.
                    Wow, tinesmuchas there is something like
               30,000 non-residentsoldiers drawing a very
               meager salary, even as low as $21.00 a month,
    HonorableHarvey Shell, Chairman, Page 2


        who are on our Coast for temporary training
        to Proteot our oountry if and when we should
        get Snto Ls5'ar,
                      and no provision is made in
        the present Law exempting anyone, I em re-
        questing your formal opinion on whether or
        not these soldiers should pay this #g.OO
        license to enjoy about the only reoreation
        that is availableto them.*
              Article 4032a, Vernon's Annotated Texas Civil Stat-
    utes, reade as follows:
              Yieo. 1. No person who Is a non-resl-
         dent of Texas, or who is en alien, shall fish
         in the waters of this State without first
         having procured Prom the Came, Fish and
         Oyster Commission of Texas, or a Deputy Came
         Xarden thereof, or from a County Olerk in
         Texas, or other legally authorized agent,
         a license to'fiah; and no person who is a
         resident of this State shall fish with
         artificiallures of any kind in the waters
         of this State without first having procured
         from the Game, Fish and Oyster Commission,
         or a Deputy thereof, or from a County Clerk
         in Texas, or other legally authorizedagent,
         a license to fish.
              Wee. 2. Any officer, deputy of legally
         authorizedagent, issuing any license .toliah
,
         under the provisionsof this Act, shall ool-
         lect from the person to whom the license ia
         issued the following fees!
              "(1) If issued to a resident the sum
         of One Dollar and Ten Centa ($l.lOj,of which
         amount&e shall retain as his fee Ten (log)
         Cents, the balance of which amount he shall
         remit to the Came, Fish end Oyster COSUII~S-
         sioner on or before the 10th day of the
         month next suoceedfng that during which said
         license was issued.
              "(2) If issued to a non-residentor an
         alien, the sum of Five Dollars ($S.OO),of
         which amount he shall retain as iliS fee
                                                      737


Honorable Harvey Shell, Chairman,Page 3


    Twenty Five (25#),Cents, the balanoe of whloh
    amount he shall remit to the %me, Fish and
    Oyster Commlssloneras required under sub-
    division One (1.)of this section; provided
    that he may Issue to such nonresidenta
    license good for only five (5) days, ln-
    eluding the day of issuance,upon payment
    by thelicenseeof One Bcllar and Ten Cents
    ($l.lO),of which amount the offloer so            :   .,’
    isauing said license shall retain as his
    fee Ten (10) Cents, and the balance of
    which amount he shall remIt to the Game,
    Fish and Oyster Commissioneras provided for
    in subdivisionOne (1) of this seotion.                      .



         'The offioer Issuing such lioense shall
    keep a complete and correot reoord of each
    fishing license.issued,'shcwlng the name and
    plaoe of residenoe of eaoh lioensee and the
    serial number and date of issuanoe of said
    license, on suoh form as the Game, Fish end
    Oyster Commissionermay prescribei.and the
    stubs of such licenses tindthe record thers-
    of sha3.1belong to the State of Texas,
    and shall be filed with said Co@laaioner
    aa and when 'hemay direct.
         nThe.lloansesprcvided~forhereIn shall
    entitle the hclder thereH to fish In the
    waters desoribed in this Act until end in-
    cluding August 31st next succeedlng~thedate
    of issuance thereof, except that the five (5)
    days license shall,be glsodonly for the five
    days frcn and inoludingthe day of the is-
    suanoe thereof; and every license issued under
    the provisions of this Act shall oontain; the
    true date of'Issuance thereof, the 'nameof
    licensee, his age; height, weight, color of
    hair, color of eyes, county of residence, If
    a resident of Texas, State or County Of resi-
    dence, If,a nonresidentof Texas or an alien,
    and such other informationas the Commissioner
    may deem advisable to require, and the liceneee
    shall sign upon said lioense a pledge to obey
    the laws of Texas as to fishing.
HonorableHarvey Shell, Chairman, Page k


         *Sea. 3. Any person required under the
    provisions orthis &t to prooure a lloense
    to fish.who shall fish in, or w&o shall tshe
    by any means'f~isb,oysters, shrimp or other
    l%rLinelife in any of the water8 of this
    State in violation of the provisionsof this
    Act without first proourlng cuoh license, or
    who shall fail or refuse, ondemand by any
    offloer, to show suoh officer his fishing
    license requiredof him by this Act, shall
    be deemed guilty of a misdemeanorand, upon
    conviotion,shall be fined in any sum not
    less than Ten ($10.00)Dollars nor :ilorethan
    One Hundred {jlOQ.OO)Dpllars; provided,
    the provisions of this sot shall not apply
    to a resident oitizen of Texas who holds a
    license for oommeroialfishing under Artiole
    I+032of the Revised Ciril Statutes of Texas,
    of 1925, so long as he doss XLI.~oommerolal
    fishing.
         "SWO. 4. By the term non-resident,a8
    used in this Act; shall be meant any oitizen
    of the United States of America who is not
    a citizen of the B%hte of Texas, who has oon-
    tinuously for fourmonths next preceding
    the issusnce,ofthe~fishingliownse to him
    been an actual bona fide resident of the
    State of Texas.
         "Sea. 5. All funds obtained from the
    sale of the licenses provided herein, after
    the payment of the fees allowed under this
    Aot, shall be deposited by the Game, Fish
    and Oyster Commissionwrin a spwolal fund
    to be known as the Speolal Fish Propagation
    and Protection Fund; and this fund shall be
    used for the purpose of building and main-
    taining fish hatcheries,fairly distributed
    over the State of Texas and for the propaga-
    tion, distributionand proteotionof fish
    in the State of Taxes."
          The above statute par:sedby the 40th Legislature
of Texas olearly applies to all non-residents.
                                                                73?


HonorableHarvey Shell, Chairman, Page 5


          Article 1, Section 28, of our State Constitution,
reads as follows:
         "No po&r of suspendinglaws in this State
    shall beexeroiswderoept by the Legislature.*
          You are therefore respeotfullyadvised that it is
the opinion of this department that since the Legislature has
seen fit to require a lioense of non-residents,no officer or
egenoy of the executive or judicialbranohes possesses power
to suspend the enforaementof such law.
         Whether such law should be repealed is e question
addressingitself peouliarly and exclusivelyto the Legls-
laturw.
                                    Very truly yours
                                ATTOJI%EYGENhRALOFTEXAS



                                           Wm.   J. Fanning
                                                  Assistant


:'(JF:GO,